Citation Nr: 1719501	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active from July 1965 to June 1972.  He died in June 2008.  The appellant is his surviving spouse.  A March 1973 administrative decision determined that the Veteran's character of discharge from service was not a bar to Department of Veterans Affairs (VA) benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the VA Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

When the case was previously before the Board in May 2016 it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2008, and the immediate cause of death was listed as invasive bladder cancer.  No underlying causes were listed.  Hypothyroidism and hypertension were listed as other significant conditions contributing to death, but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection had been established for no disability.

3.  The Veteran did not serve in Vietnam.

4.  The Veteran did not serve along the DMZ in Korea where herbicides were used between April 1968 and August 1971.
CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2016 remand.  The May 2016 remand instructed the RO/AMC to obtain the Veteran's medical records from the hospital where the Veteran was treated and ultimately died, namely the University of Texas Medical Branch (UTMB Health)/related hospitals.  The Board finds that the RO has complied with the Board's instructions and that the Veteran's terminal treatment records from UTMB Health were obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The appellant claims that service connection for the cause of the Veteran's death is warranted.  She argues that the Veteran was exposed to herbicides during active duty which eventually caused the bladder cancer which resulted in the Veteran's death.  

A death certificate associated with the claims file demonstrates that the Veteran died in June 2008.  The immediate cause of death was reported as bladder cancer.  No other underlying causes were reported.  Hypothyroidism and hypertension were listed as significant conditions contributing to death, but not relating to the underlying cause.  At the time of the Veteran's death, service connection was in effect for no disability.

Initially, the Board notes that the Veteran did not have any service in the Republic of Vietnam.  He did have service in the Republic of Korea; however, that service was from February 1966 to March 1967.  As such, he is not presumed to have been exposed to herbicides.  (A December 2015 Memorandum from the JSRRC Coordinator formally finds that there is a lack of information required to establish exposure to herbicides in Korea.)  See 38 C.F.R. § 3.307 (a)(6)(iv).

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal bladder cancer, or his hypertension or hypothyroidism (significant conditions contributing to death, but not relating to the underlying cause), were related to service.  The service treatment records do not document complaints, treatment, or findings of bladder cancer, hypertension, or hyperthyroidism.  Additionally, there is no evidence that the bladder cancer or hypertension manifested within one year of separation from service to support presumptive causation.  Moreover, there is no medical evidence linking any of those disabilities to service.  While the medical evidence of record confirms the diagnoses of bladder cancer, hypothyroidism, and hypertension, nothing in the medical evidence even suggests any etiological nexus to service.

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish the required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this cause-of-death claim concerns fatal bladder cancer, it is not readily amenable to mere lay diagnosis or probative comment on its etiology and the appellant has to have supporting medical evidence - which, as noted above, she does not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, there is no competent evidence to causally link the Veteran's cause of death to any event or incident of his active service; there is no competent evidence establishing that the cause of death (or any contributing cause) is medically related to active service. 

The Board is very sympathetic to the Appellant's loss of her husband, the Veteran, but, for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


